On July 22,1999, the defendant was sentenced to five (5) years in the Montana Women’s Prison.
On September 10,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kirk Krutilla. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a five (5) year commitment to the Department of Corrections, with the recommendation that the defendant be screened.for the Intensive Supervision Program. The department may determine that a placement, other than prison, is more appropriate for both her criminal and family rehabilitation.
The reasons for the amended sentence are that the defendant has a minor criminal history and she has paid some of her restitution. In light of defendant’s criminal record, the Board feels the original sentence poses a severe hardship to the defendant in that she is facing potential termination of parental rights for this offense.
Done in open Court this 10th day of September, 1999.
DATED this 5th day of October, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson